DETAILED ACTION

This office action is in response to the application filed on 09/29/2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 09/29/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 and 04/28/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-10, 13, 15, 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yang et al. (US Patent or PG Pub. No. 20170231041, hereinafter ‘041).
Claim 1, ‘041 teaches a control circuit for controlling a power converter (e.g., see Abstract, Fig. 1-2), the control circuit comprising: a) a constant voltage output module (e.g., the circuits comprising 400), a constant current output module (e.g., the circuits comprising 500), and a power stage circuit (e.g., the circuits comprising 200, 100, see Fig. 1-2); and b) wherein the control circuit is configured to select one of a first feedback signal (e.g., the output of D1 of 600) representative of output information of the constant current output module (e.g., see [0048]), and a second feedback signal (e.g., the voltage across C3) representative of output information of the constant voltage output module (e.g., see [0039]) as a feedback input signal based on operation states of the constant current output module and the constant voltage output module, in order to control a switching state of a power switch of the power stage circuit (e.g., see Abstract, Fig. 1-2).
Claim 2, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein when the constant current output module and the constant voltage output module operate simultaneously (e.g., when 510 enabled, see [0040][0043]), the control circuit selects the first feedback signal as the feedback input signal (e.g., CTRL being function of the output of D1 of 600, see [0048]).
Claim 3, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein when the constant current output module and the constant voltage output module operate simultaneously  (e.g., when 510 enabled, see [0040][0043]), the 
Claim 4, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein when the constant voltage output module operates, and the constant current output module is disabled (e.g., when 510 disabled, see [0040][0043]), the control circuit selects the second feedback signal as the feedback input signal (e.g., see Abstract, [0040][0043], Fig. 1-2).
Claim 5, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the control circuit comprises: a) a selection module (e.g., see [0040][0043]) configured to select one of the first feedback signal and the second feedback signal as the feedback input signal based on the operation states of the constant current output module and the constant voltage output module (e.g., CTRL being function of the input    signal EN, see Abstract, [0040][0043], Fig. 1-2);  b) a feedback module (e.g., the circuits comprising U1, U2) configured to receive the feedback input signal to generate a feedback output signal (e.g., the output of U2 at CTRL of U4); and c) a control module (e.g., U4) configured to control the switching state of the power switch based on the feedback output signal, in order to regulate input signals of the constant current output module and the constant voltage output module (e.g., see Abstract, [0048], Fig. 1-2).
Claim 6, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein: a) the power stage circuit comprises a transformer (e.g., T1) with 
Claim 7, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein: a) the power stage circuit comprises a center-tapped transformer (e.g., T1); b) the constant voltage output module is coupled to one of a high potential (e.g., 12V of 800) and a center- tapped terminals (e.g., Ground) of the center-tapped transformer, and comprises a DC-DC converter (e.g., the circuits comprising Q3, D3) that is configured to receive an input voltage to generate a constant output voltage (e.g., 12V of 800, see Fig. 2); and c) the constant current output module is coupled to the other of the high potential (e.g., the output of 700) and the center-tapped terminals of the center-tapped transformer, and comprises at least one current branch that comprises a load and a current control circuit coupled in series (e.g., the circuits comprising S and Sr, see Fig. 2).
Claim 8, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein: a) the constant current output module comprises N current branches coupled in parallel with each other, each of the N current branches comprises a load and a current control circuit coupled in series (e.g., ‘041 anticipates the recited 
Claim 9, ‘041 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the first feedback signal is configured to be a maximum value of voltage drops across the loads (e.g., the maximum value of voltage drops across the Rs is implicitly taught), and the second feedback signal is configured to be a sampling signal (e.g., 12V) representative of an input voltage of the constant voltage output module (e.g., see Abstract, [0048], Fig. 1-2).
Claim 10, ‘041 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the first feedback signal is configured to be a minimum value of voltages at low potential terminals of the loads (e.g., the minimum value of the voltage drop across Rs to Ground is implicitly taught, see Fig. 2), and the second feedback signal is configured to be a sampling signal (e.g., Vsp) representative of an input voltage (e.g., 12V of 800) of the constant voltage output module (e.g., see Abstract, [0048], Fig. 1-2).
Claim 13, ‘041 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the feedback module is configured to generate a compensation signal (e.g., the diode current of U2)  based on the feedback input signal, and to generate the feedback output signal base on the compensation signal (e.g., see Fig. 2).
Claim 15, ‘041 teaches the limitations of claim 13 as discussed above.  It further teaches that wherein the change tendency of the feedback output signal is opposite to 
Claim 19, ‘041 teaches the limitations of claim 1 as discussed above.  It further teaches that the power converter, comprising the control circuit of the claim 1, wherein: 
a) the constant voltage output module is configured to generate a constant output voltage (e.g., 12V at 800); b) the constant current output module is configured to provide a constant current (e.g., the current of the LEDs) for a load (e.g., the LEDs); and c) the power stage circuit is configured to provide energy for the constant voltage output module and the constant voltage output module (e.g., see Abstract, Fig. 1-2).
Claims 1, 4-5, 8-11, 13-14, 19-20 are rejected under 35 U.S.C.  (a)(2) as being anticipated by Zhou et al. (WO 2020014919 A1, hereinafter ‘919). 
Claim 1, ‘919 teaches a control circuit 4 for controlling a power converter, the control circuit (e.g., see Abstract, Fig. 1-2) comprising: a) a constant voltage output module (e.g., the circuits comprising 1-1b, R12, R13, 102), a constant current output module (e.g., the circuits comprising the load connecting between X1 and X2, R14, R11, 103), and a power stage circuit (e.g., the circuits comprising S1, T1-a, 104, see Fig. 1-2); and b) wherein the control circuit is configured to select one of a first feedback signal (e.g., Ifb) representative of output information of the constant current output module, and a second feedback signal (e.g., Vfb) representative of output information of the constant voltage output module as a feedback input signal based on operation states of the constant current output module and the constant voltage output module, in order to control a switching state of a power switch of the power stage circuit (e.g., see Abstract, [0052],  Fig. 2).

Claim 5, ‘919 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the control circuit comprises: a) a selection module (e.g., the circuits comprising D01, D02, K1) configured to select one of the first feedback signal and the second feedback signal as the feedback input signal based on the operation states of the constant current output module and the constant voltage output module (e.g., the selection based on the state of K1, see Abstract, [0052],  Fig. 2);  b) a feedback module (e.g., the circuits comprising 105, 106, R18, R19) configured to receive the feedback input signal to generate a feedback output signal (e.g., FBof 104); and c) a control module (e.g., 104) configured to control the switching state of the power switch based on the feedback output signal, in order to regulate input signals of the constant current output module and the constant voltage output module (e.g., see Abstract, [0052],  Fig. 2).
Claim 8, ‘919 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein: a) the constant current output module comprises N current branches coupled in parallel with each other, each of the N current branches comprises a load and a current control circuit coupled in series (e.g., ‘919 anticipates the recited limitations when N=1, see Fig. 1-2); and b) the current control circuit is configured to 
Claim 9, ‘919 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the first feedback signal is configured to be a maximum value of voltage drops across the loads (e.g., the the maximum value of voltage drops at X2 sensed by 103), and the second feedback signal is configured to be a sampling signal (e.g., Vsp) representative of an input voltage of the constant voltage output module (e.g., see Fig. 1).
Claim 10, ‘919 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the first feedback signal is configured to be a minimum value of voltages at low potential terminals of the loads (e.g., the voltage drop between X2 and GND sensed by 103, see Fig. 1), and the second feedback signal is configured to be a sampling signal (e.g., Vsp) representative of an input voltage (e.g., Vout) of the constant voltage output module (e.g., see Fig. 1).
Claim 11, ‘919 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the selection module having: a) a minimum circuit having an output terminal coupled to an output terminal of the selection module via a first switch (e.g., D01), and being configured to receive voltages at low potential terminals of loads (e.g., see Fig. 1), or to receive voltages at low potential terminals of loads and a sampling signal representative of an input voltage of the constant voltage output module; and b) a second switch (e.g., D02) having a first terminal for receiving the sampling signal, and a second terminal coupled to the output terminal of the selection module (e.g., see Fig. 1).

Claim 14, ‘919 teaches the limitations of claim 13 as discussed above.  It further teaches that wherein the change tendency of the feedback output signal is consistent with the change tendency of the compensation signal (e.g., when the current of the diode of 106 increasing, the voltage of FB increasing, see Fig. 1).
Claim 19, ‘919 teaches the limitations of claim 1 as discussed above.  It further teaches that a power converter comprising the control circuit of the claim 1, wherein: a) the constant voltage output module is configured to generate a constant output voltage (e.g., Vout); b) the constant current output module is configured to provide a constant current (e.g., Iout) for a load (e.g., the load between X1 and X2, see Abstract, [0031], Fig. 1-2); and c) the power stage circuit is configured to provide energy for the constant voltage output module and the constant voltage output module (e.g., see Abstract, [0031], Fig. 1-2).
Claim 20, ‘919 teaches the limitations of claim 19 as discussed above.  It further teaches that wherein the power converter is configured as a flyback converter (e.g., see [0031], Fig. 1).
Allowable Subject Matter
Claims 12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein: a) when the constant current output module and the constant voltage output module operate simultaneously, the first switch is turned on, and the second switch is turned off; and b) when the constant voltage output module operates, and the constant current output module is disabled, the first switch is turned off, and the second switch is turned on.
For claims 16-18, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the feedback module further having: a) a transconductance operational amplifier having a first input terminal for receiving the feedback input signal, a second input terminal for receiving a reference voltage, and being configured to generate the compensation signal at an output terminal thereof, b) a first capacitor coupled to the output terminal of the transconductance operational amplifier; … c) an optocoupler having a primary side current that is controlled based on the compensation signal, thereby controlling a secondary side current of the optocoupler to generate the feedback output signal.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JUE ZHANG/
Primary Examiner, Art Unit 2838